 



Exhibit 10.1

SEVERANCE AND RELEASE AGREEMENT

THIS AGREEMENT is made this 31st day of March, 2005.

BETWEEN

MTI Technology Corporation, and MTI Technology BV having its registered office
at Pettalarrpark 34, 5216 PD, S-Hertogenbosch, The Netherlands, (hereinafter
called “the Company” which expression shall where the context so permits or
requires include its parent, subsidiaries and associated companies) of the one
part

AND

Nicholas Boland of Woodfield, Carpenterstown Road, Castleknock, Dublin 15
(hereinafter called “the Employee”) of the other part.

BACKGROUND

The Employee is employed by the Company as its Senior Vice President European
Finance pursuant to a Contract Of Employment executed on 21st July 2000 (and
attached at Schedule 1) (the “Contract of Employment”). The Employee’s position
has become redundant. The Company has agreed to offer and the Employee has
agreed to accept a severance package from the Company.

IT IS HEREBY AGREED AS FOLLOWS: -



1.   The Employee’s employment with the Company shall terminate by reason of
redundancy on the 31st May 2005 (hereinafter called “the Termination Date”)
without further obligation on the Company except as set out in the Agreement.  
2.   Effective 1st June, 2005, the Company and the Employee agree that the
Employee shall be retained by the Company as a consultant pursuant to the terms
and conditions of the Consulting Agreement attached as Schedule 2 to this
Agreement (the “Consulting Agreement).   3.   Subject to the provisions of this
agreement, it is agreed that the Company shall pay to the Employee on the
Termination Date, in full and final settlement:-



  3.1   A statutory redundancy payment of € 25,800;     3.2   An ex-gratia
severance payment of € 22,772.75, being one month’s salary;     3.3   A payment
in respect of holiday entitlements up to the Termination Date, being 10 days
leave, unless the Employee at his absolute discretion elects to take such leave
prior to the Termination Date;     3.4   A severance payment of € 159,409.25,
being the equivalent of seven month’s salary, to be paid on June 30, 2005;    
3.5   A payment of € 14,000 for auto expenses, being the equivalent of seven
months auto expenses; and

 



--------------------------------------------------------------------------------



 



  3.6   The Company shall pay to Employee the amount of Employee’s current
medical, dental and vision benefit premiums through 31st March 2006, premium €
3,848.26. MTI will also reimburse all out of pocket expenses that are not
covered thought the premiums but that would be covered under MTI’s existent
Executive Medical Plan.



    The Employee agrees and acknowledges that he was given proper and sufficient
notice of the termination of Employee’s employment and no further notice period
payments are due to Employee.       The above payments are subject to such tax
and other deductions as the Company is required to deduct from the gross amount
and remit to the Revenue in accordance with applicable legislation and shall be
made in the most tax efficient manner permitted by law, provided always that the
Company will not be obliged to incur additional cost or expense in order to
procure tax efficacy.   4.   The Employee confirms that he resigns from his
position as Director and Secretary of MTI Technology Ireland Limited and MTI
Technology Limited and any other directorships held by him within the Company
and/or Group with effect from 31st May 2005 without claim to compensation for
loss of office and acknowledges that the amount paid herein relates solely to
his employment. The Employee agrees to sign and return to the Company the
appropriate documentation necessary to effect such resignations.   5.   The
Company shall make a contribution for the 2005 year into the Employee’s pension
scheme on 30th June, 2005, the contribution for the period from termination date
to December 31st 2005 amounts to €12,401.55.   6.   It is agreed that the
Employee’s employment contract with the Company, dated 21st July, 2000, together
with any amendments or other agreements relating to his employment with the
Company save the Proprietary Information Agreement shall terminate by mutual
agreement on the Termination Date and without further obligation on the part of
the Company or on the part of the Employee.   7.   On request and in any event
before the Termination Date, the Employee shall deliver up to the Company all
Company property and Company documentation and data belonging to the Company in
the Employee’s possession or under his control including but not limited to any
Company issued Credit Cards, Toshiba laptop personal computer, Blackberry,
mobile telephone and office keys, all Company files, business plans, training,
product and pricing documents, financial data, memoranda, correspondence and all
other documentation prepared or obtained by him in the course of his employment
with the Company and/or relating to its business or affairs.       Subject to
the approval of MTI’s Board of Director’s Compensation Committee, the Company
confirms that all Options granted to the Employee as set out in Schedule 1, and
pursuant to MTI Technology Corporation 1996 and 2001 Stock Incentive Plans as
amended (the “Stock Incentive Plans”), shall continue and remain in full force
and effect in accordance with their terms through the term of the Consulting
Agreement. In addition, subject to the approval of MTI’s Board of Director’s
Compensation Committee, on or before the Termination Date, all unvested options
will be

 



--------------------------------------------------------------------------------



 



    accelerated to fully vest to the extent those options would have vested
during the term of the Consulting Agreement.   8.   The Employee hereby
undertakes with the Company that he will not at any time hereafter directly or
indirectly disclose to any person, firm or company or use for his own benefit or
gain or for the benefit or gain of third parties any of the Company’s trade
secrets, business plans, product and/or financial data, work in progress or
commercial information other than information in the public domain through no
fault on the part of the Employee.   9.   The Employee hereby irrevocably and
unconditionally agrees to and accepts the provisions of this agreement and
acknowledges that same shall be in full and final settlement of all claims made
and/or which may be made by him against the Company, its parent, subsidiaries
and associated companies and/or each and all of their respective officers,
directors, employees and agents. Without prejudice to the generality of the
foregoing, the Employee hereby acknowledges and agrees that the provisions made
in this agreement constitute a full and final settlement of all claims (if any)
which the Employee has and/or may have against the Company arising out of his
employment with the Company and/or the termination of such employment, whether
such claims arise at common law, in equity or pursuant to statute (including but
not limited to the Redundancy Payments Acts 1967 to 2003, Terms of Employment
(Information) Act, 1994 and 2001, Minimum Notice and Terms of Employment Acts
1973 and 2001, Payment of Wages Act 1991, Organisation of Working Time Act 1997,
Protection of Employment Act, 1977, Employment Equality Acts 1998 and 2004 and
the Unfair Dismissals Acts 1977 to 2001) or pursuant to contract, in tort, or
otherwise howsoever arising including for the avoidance of doubt, any claim for
personal injury.   10.   The Employee acknowledges and agrees that the
provisions and obligations of the Proprietary Information Agreement signed by
him on 9th February 2001 (and attached at Schedule 3) will survive the
termination of his employment on the Termination Date.   11.   Subject to Clause
10 above, the provisions of this Agreement shall supercede all prior
discussions, representations, understandings or agreements concerning the
subject matter hereof and constitute a full and final settlement of the
Company’s obligations (if any) to the Employee regarding his employment with the
Company, the termination of his employment and the severance payments to be paid
to him upon such termination.   12.   It is agreed that the terms of this
Settlement Agreement are to remain strictly confidential and neither party will
make any disclosures regarding the said terms to any third party, save to their
legal advisors and to immediate family, unless compelled to do so in the course
of legal proceedings to enforce the terms of same or otherwise as required by
law, provided that the Parties acknowledge and agree that a copy of the
Agreement may be filed with the United States Securities and Exchange
Commission.   13.   The Company confirms that all outstanding vouched work
related expenses incurred up to and including May 31, 2005, will be discharged
within ten days of the Termination Date.

 



--------------------------------------------------------------------------------



 



14.   The Employee hereby acknowledges that he has taken legal advice on this
agreement and that he understands and accepts the effect and implications of
this agreement. The Company agrees to pay for such advice to an amount not to
exceed €1,000. The Employee further acknowledges that he is entering into this
agreement without coercion of any description and with full understanding that
he is releasing and compromising any and all claims that he has and/or may have
against the Company arising from and/or connected with his employment with the
Company and/or the termination of such employment.   15.   This Agreement shall
be governed by and construed in accordance with the laws of Ireland.

IN WITNESS whereof the parties have executed this agreement in the manner
hereinafter appearing the day and year first above written.

SIGNED by Scott Poteracki, Chief Financial Officer
for and on behalf of MTI Technology Corporation, and MTI Technology BV
in the presence of : Huan Huynh on April 1, 2005

SIGNED by the said Nicholas Boland
in the presence of: Desmond O’Neill

 



--------------------------------------------------------------------------------



 



CONSULTING AGREEMENT

THIS AGREEMENT is made between MTI Technology Corporation (“MTI”), a Delaware
corporation, at 14661 Franklin Avenue, Tustin, California and Nicholas Boland an
independent consultant, (“Consultant”).

WHEREAS, Consultant has general experience in the area of financial management,
and direct experience in the tactical and strategic financial management of MTI;
and

WHEREAS, MTI in reliance on Consultant’s representations, is willing to engage
Consultant as an independent contractor, and not as an employee;

The parties agree to the following terms and conditions:



1.0   SCOPE OF SERVICES



  1.1   Consultant will provide consulting services, as directed and requested
by MTI in its sole discretion, in the area of general financial management.    
1.2   The parties acknowledge and agree that MTI has no right to control the
manner, means, or method by which Consultant performs the services called for by
this Agreement. MTI will be entitled only to: (1) direct Consultant with respect
to the elements of the services to be performed by Consultant and the results to
be derived by MTI, (2) to inform Consultant as to where and when such services
will be performed, and (3) to review and assess the performance of the services
by Consultant for the limited purposes of assuring that the services have been
performed and confirming that results are satisfactory.



2.0   TERM OF AGREEMENT



  2.1   The term of this Agreement shall be from 1st June 2005 to 31st
December 2005.     2.2   The cure period for any failure of MTI to pay fees and
charges due will be forty-five (45) days from the date MTI receives notice.    
2.3   Upon the termination of this Agreement, Consultant will promptly return to
MTI all copies of any MTI data, records, or materials, including all materials
incorporating the propriety information of MTI. Consultant will also furnish to
MTI all work in progress, including all incomplete work.     2.4   Within
fifteen (15) days of termination of this Agreement, Consultant will submit to
MTI an itemized invoice for any outstanding fees or expenses under this
Agreement. MTI, upon payment of the amounts invoiced, will have no further
liability or obligation to Consultant.



3.0   FEES



  3.1   In Consideration of the services to be performed by Consultant, MTI will
pay Consultant € 100 per hour per assignment, with the number of billable hours
per assignment to be mutually agreed upon by both MTI and consultant, in
writing, prior to Consultant providing any service relating the respective
assignment. MTI retains the unilateral and sole right to determine if any
services are to

 



--------------------------------------------------------------------------------



 



      be requested of the Consultant, and Consultant agrees not to undertake any
actions or provide any services under this Agreement unless directed to do so by
the appropriate representatives of MTI.



4.0   RIGHTS IN DATA



  4.1   Any MTI Work Product will be considered a “work for hire” and will
remain the exclusive property of MTI.     4.2   “MTI Work Product” means the
ideas, processes methods, programming aids, reports, programs, manuals, tapes,
software, flowcharts, systems or improvements, enhancements, or modifications,
that the Consultant utilizes, produces, develops, prepares, conceives, makes, or
suggest in the performance of the services under this Agreement, including all
related developments originated or conceived during the term of the Agreement
but completed or reduced to practice after termination.     4.3   All right,
title, and interest in and to any programs, systems, data, and materials
furnished to MTI and/or developed, at private expense, by Consultant outside the
scope of this Agreement are and will remain the exclusive property of
Consultant. These “Consultant Products,” if any are listed in Exhibit “A.”



5.0   PROPRIETARY INFORMATION



  5.1   Consultant acknowledges that in order to perform the services called for
in this Agreement, it will be necessary for MTI to disclose to Consultant
certain Trade Secrets that have been developed by MTI at great expense and that
have required considerable effort of skilled professionals. Consultant further
acknowledges that the Deliverables will, of necessity, incorporate such Trade
Secrets. Consultants agrees that it will not disclose, transfer, use, copy, or
allow access to any Trade Secrets to any employees or to any third parties,
unless they have a need to know and are consistent with the requirements of this
Agreement and have signed a Confidentiality/Non-Disclosure Agreement shown in
Exhibit “B.”     5.2   In no event will Consultant disclose any Trade Secrets to
any competitors of MTI.     5.3   The term “Trade Secrets” means any scientific
of technical data, information, design, process, procedure, formula, or
improvement that is commercially valuable to MTI and not generally known in the
industry.     5.4   The obligation contained in this Section will survive the
termination of this Agreement and continue for as long as the material remains
Trade Secrets.     5.5   The obligations contained in this Section shall not in
any way diminish or limit Consultant’s obligations and duties under his
Proprietary Agreement with MTI.



6.0   CONFIDENTIALITY OF AGREEMENT; PUBLICITY; USE OF MARKS



  6.1   Consultant will not disclose the nature of the effort undertaken for MTI
or the terms of this Agreement to any other person or entity, except as may be
necessary to fulfill Consultant’s obligations.     6.2   Consultant will not at
any time use MTI’s name or any MTI trademark(s) or trade name(s) in any
advertising or publicity without the prior written consent of MTI.

 



--------------------------------------------------------------------------------



 



7.0   WARRANTIES



  7.1   Consultant warrants that:



  a.   Consultant’s performance of the services and any programs, systems, data,
or materials furnished to MTI under this Agreement will not violate any
applicable law, rule, or regulation; any contracts with third parties; or any
third-part rights in any patent, trademark, copyright, trade secret; or similar
rights.     b.   Any and all rights, title, and ownership interest, including
copyright, that Consultant may have in or to a MTI Work Product or any tangible
media embodying a MTI Work Product, as described in Section 4.2, are assigned to
MTI as part of this Agreement.



8.0   LIMITATION OF LIABILITY



  8.1   Except as provided in this Section 8, in no event will either party be
liable to the other for any special, incidental, consequential damages, or lost
profits of the other party.



9.0   MISCELLANEOUS



  9.1   This agreement will be governed by substantive laws of the State of
California.     9.2   The parties are independent contractors to one another.
Nothing in this Agreement creates any agency, partnership, or joint venture
between the parties. Except as expressly provided in this Agreement, MTI will
not be liable for any debts, accounts, obligations, or other liabilities of
Consultant, including (without limitation) Consultant’s obligations to withhold
income taxes for itself or any of its employees.     9.3   All remedies
available to either party for one or more breaches by the other party are
cumulative and may be exercised separately or concurrently without waiver of any
other remedies. The failure of either party to act on a breach of this Agreement
by the other will not be deemed a waiver of the breach or a waiver of future
breaches, unless the waiver is in writing and signed by the party against whom
enforcement is sought.     9.4   All notices will be in writing and will be
delivered by hand or by registered or certified mail, postage prepaid, as
follows:

     
If to Consultant:
  If to MTI:
 
   
Nicholas Boland
  MTI Technology Corporation
Woodfield, Carpenterstown Road
  14661 Franklin Avenue
Castleknock, Dublin 15
  Tustin, CA 92780



  9.5   This Agreement constitutes the entire Agreement between the parties
relating to Consultant’s providing of services to MTI as an independent
contractor. This Agreement may be modified only in writing.

 



--------------------------------------------------------------------------------



 



         
CONSULTANT
  MTI TECHNOLOGY CORPORATION    
 
       
/s/ Nicholas Boland
  /s/ Huan Huynh    
Signature:
  Signature:    
 
       
NICHOLAS BOLAND
  HUAN HUYNH    
Name
  Name    
 
       
Consultant
  HR Manager    
Title
  Title    
 
       
March 31, 2005
  April 1, 2005    
Date
  Date    

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”

CONSULTANT PRODUCTS

(IF ANY, TO BE LISTED HERE)

 



--------------------------------------------------------------------------------



 



Exhibit “B”

CONFIDENTIALITY/NON-DISCLOSURE AGREEMENT

In consideration of MTI Technology Corporation, a Delaware corporation (herein
“MTI”) granting me to access MTI facilities and information, I agree as follows:



  1.   As an employee of Consultant, it is my understanding that, pursuant to a
Consulting Agreement between Consultant and MTI Technology Corporation, I will
have access and acquire techniques, know-how, or other information of a
confidential nature concerning MTI experimental and developmental work, trade
secrets, secret procedures, business matters or affairs including, but not
limited to, information relating to ideas, discoveries, inventions, disclosures,
processes, methods, systems, formulas, patents, patent applications, machines,
materials, research plans, and activities, research results, and business
marketing information, plans, operations, activities, and results. I WILL NOT
DISCLOSE ANY SUCH INFORMATION TO ANY PERSON OR ENTITY OR USE ANY SUCH
INFORMATION WITHOUT MTI’S PRIOR WRITTEN CONSENT. Information will, for purposes
of this Agreement, be considered to be confidential if not know in the field
generally, even though such information has been disclosed to one or more third
parties pursuant to join research agreements, consulting agreements, or other
agreements entered into by MTI or any of its affiliates. Excluded from the
obligations of confidentiality and non-discloser agreed to herein is information
(i) that I can establish I knew prior to my acquiring it from MTI; (ii) that I
receive from a third party who, when providing it to me, is not under an
obligation to MTI to keep the information confidential; or (iii) that enters the
public domain through no fault of mine.     2.   If, as a consequence of my
access to MTI facilities or information, I conceive of or make, alone or with
others, ideas, inventions and improvements thereof of know-how related thereto
that relate in any manner to the actual or anticipated business of MTI, I will
assign and do hereby assign to MTI my right, title, and interest in each of the
ideas, inventions and improvements thereof described in this paragraph. I will,
at MTI’s expense, execute, acknowledge, and deliver such documents.     3.   I
agree that, upon the earlier of the completion of my work for MTI, as an
employee of Consultant or upon the termination of the Consulting Agreement
between MTI and Consultant, I will deliver to MTI (and will not keep in my
possession or deliver to anyone else) any and all devices, records, data,
notebooks, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to MTI, its
successors or assigns.     4.   I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence the proprietary information acquired by me in
confidence or in trust prior to my commencing work for MTI. I have entered into,
and I agree I will not enter into, any oral or written agreement in conflict
herewith.     5.   This Agreement will be governed by the laws of the State of
California.     6.   If one or more of the provisions in this Agreement is
deemed void by law, then the remaining provisions will continue in full force
and effect

 



--------------------------------------------------------------------------------



 



  7.   This Agreement will be binding upon my heirs, executors, administration
and other legal representatives and will be for the benefit of MTI, its
successors, and its assigns.     8.   This Agreement will remain in full force
and effect so long as any materials referred to in paragraph 1 remain trade
secrets of MTI.     9.   This Agreement does not modify or limit my obligation
or duties of Consultant under the Propriety Information Agreement signed by
consultant.

             
March 31, 2005
      /s/ Nick Boland    
Date
      Signature    
 
           
/s/ Desmond O’Neill
      NICK BOLAND    
Witness
      Name    

 